Citation Nr: 1443074	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  08-30 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in
Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a cervical spine disability.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for an inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to January 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision.

In June 2012, the Board remanded the present matter for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's cervical spine condition has not been manifested by forward flexion of 15 degrees or less; or favorable ankylosis of the entire cervical spine.

2.  The results of audiometric tests conducted in July 2012 and October 2007 show that the Veteran never had worse than level II hearing in both ears.

3.  The preponderance of evidence reflects that there is no current hernia condition that was incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 (2013).

2.  The criteria for the assignment of a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).
3.  Service connection for an inguinal hernia (hernia) is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a letter dated in September 2007.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in that letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's service treatment records as well, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded VA examinations for his neck (spine) and VA audiology examinations.  In this regard, the Board finds that the proffered opinions regarding the Veteran's service-connected cervical spine disorder and hearing loss were based on interviews with the Veteran, a review of the record, and full examinations.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

No VA examination has been secured in connection with the service connection claim for hernia because examinations are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As described in detail below, there is insufficient evidence establishing that the Veteran has a current hernia condition related to service.  No examination is necessary in such situations.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluations and Rating Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board's discussion must address the evidence from one year prior to the date of claim through to the present.  However, VA is obligated to consider the entire history of the Veteran's service-connected disability in addition to the present level of disability.  38 C.F.R. §§ 4.1, 4.2; see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran's spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted if the medical evidence shows unfavorable ankylosis of the entire cervical spine; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995); 38 C.F.R. §§ 4.40, 4.45.  A separate rating may be assigned for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See 38 C.F.R. §§ 4.71a , Note 1.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

A.  Cervical Spine

The Veteran generally asserts that he is entitled to a higher evaluation for his service-connected cervical spine condition.

In July 2012, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with a "cervical spine (neck) condition," specifically "degenerative disc disease of the cervical spine per radiological examination."  The examiner also noted that there was "radiculopathy of the upper extremities with EMG showing moderate to severe bilateral carpal tunnel syndrome and moderate to severe cubital tunnel syndrome on the left elbow."  However, the examiner opined that there "is no evidence of radiculopathy originating from the cervical spine per EMG."

The Veteran described his pain as 8-9/10 at the examination.  He also described constant stiffness with "a dull aching pain.  He said if he bends the "wrong way" he sometimes gets a sharp twinge in the shoulder blades.  He also said that his neck hurts and "over the years it has become harder to move the head and neck."  The Veteran takes hydrocodone and morphine.  He said the "pain medication makes the neck pain tolerable, 5/10 at the best."  He reported that most of the time "moving around causes pain in the neck and it is above the 5/10.  I don't think the neck pain has been under a 5/10 in years.  Right now the neck pain is a 9/10 and after so many years you become tolerant to the pain."

The Veteran indicated that he receives SSA disability for "back and neck pain and kidneys and some mental stuff.  The neck pain restricts me from doing a lot of movements, it is hard for me to turn my head or move my head up or down.  The further I move my head up and down there is soreness and I restrict my movement due to the soreness type pain.  The neck pain restricts my activity by causing pain with moving my head and twisting my head around.  I used to golf but I cannot do this anymore.  I cannot lift stuff...I use a cart to bring groceries into the house.  If I have my hands in front of me slightly raised it causes pain in the neck.  I have pain with lifting things up into the cabinet.  I have no strength if I am trying to raise something in front of me.  Driving the car is tough, I plan my drives carefully, if I am having more problems my family drives me...  I have shower equipment to use and I can sit down in the shower to bathe.  My neck and back has caused a lot of numbness in my legs and I trip.  I have constant numbness and tingling in the arms and hands, if I am hanging onto something for a few minutes my hands turn numb.  I also get pain in the shoulder region bilaterally."

Range of motion (ROM) results were noted.  Upon examination, the Veteran's forward flexion was to 30 degrees and painful motion began at 20 degrees, extension was to 25 degrees and painful motion began at 20 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 25 degrees, and right and left lateral rotation were to 50 degrees. The examiner noted that the Veteran was able to perform repetitive testing without any additional limitation in range of motion.

The examiner noted that the Veteran has less movement than normal, excess fatigability, and pain on movement.  The examiner noted that the Veteran does not have localized tenderness or pain to palpation for joints/soft tissue.  The Veteran does have guarding or muscle spasm but "does not result in abnormal gait or spinal contour."  He does not have muscle atrophy.  Reflex and sensory testing showed normal results.

The Veteran does not have intervertebral disc syndrome (IVDS).  The Veteran uses crutches constantly.  The examiner noted that the Veteran does have radiculopathy in the upper extremities involving the C5/C6, C7, and C8/T1 nerve roots.  The Board considered whether the Veteran may be assigned separate rating based on associated neurological impairment.  However, as mentioned above, the examiner opined that there "is no evidence of radiculopathy originating from the cervical spine per EMG."

Imaging testing showed arthritis (degenerative joint disease).  Imaging also showed severe carpal tunnel syndrome bilaterally.  The examiner also noted that there is "moderate to severe cubital tunnel syndrome on the left side."

The examiner concluded that the Veteran's condition has a functional impact on his ability to work.  The report notes that the Veteran has "pain with raising arms in front of himself, pain with lifting more than 20 pounds.  Pain with diving along with numbness and tingling.  Pain with moving the head but is able to drive.  Limited motion with driving."

The Veteran underwent an earlier VA examination in November 2007.  The Veteran's neck and back injury from service was noted as were his complaints of pain since that time.  Upon examination, spasm and pain on motion was noted.  ROM results showed that flexion was to 40 degrees, extension was to 40 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 38 degrees, right lateral rotation was to 40 degrees, and left lateral rotation was to 45 degrees.

The examiner noted that at C5-6 there "is a degenerative disc disease with degenerative change of the uncinated process which encroach[es] on the neural foramina bilaterally.  The remainder of the cervical spine is unremarkable."  The examination report also documents bone scan of the neck.  The report from the neck scan indicated the following: "There is no evidence of excessive perfusion to the region of the left femoral neck.  There is no evidence of increased blood pool in the region of the left femoral neck.  Static images of the region show normal uptake in the region of the left femoral neck and there appear to be no associated active bony reparative processes around the area of the left femoral neck seen in either anterior or posterior views.  A whole body image was performed.  There is evidence of degenerative changes about both shoulders and minor changes in the lumbar and thoracic spine."

The claims file also includes VA treatment records which show treatment for the Veteran's cervical spine.  However, those records do not offer any additional or contrary information that would be needed to properly rate the Veteran.  Also, the claims file includes the Veteran's SSA records.  The Veteran receives SSA benefits for his back condition.  Those records, which also include VA treatment records, do not offer anything additional or contrary to the VA examinations.  

The Board is aware of the Veteran's credible complaints of worsening symptoms made during the course of his appeal.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the Veteran's cervical spine disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings directly address the criteria under which cervical spine disabilities are evaluated.  Throughout the period on appeal, the Veteran's cervical spine disability has never been manifested by forward flexion of 15 degrees or less or by favorable ankyloses of the cervical spine.  Those findings would support a rating of 30 percent, but they are not present on clinical evaluation of the Veteran.  Also, the Veteran was not found to have IVDS of the cervical spine.  In light of the above findings, a scheduler rating in excess of 20 percent for the service-connected cervical spine disability is not warranted for the period on appeal.  Nor is he entitled to a separate rating based on associated neurological impairment.  The 2012 examiner noted that the radiculopathy is not related to the Veteran's cervical spine condition.

In summary, the Veteran's cervical spine condition has not been manifested by forward flexion of 15 degrees or less; or favorable ankylosis of the entire cervical spine.  It also has not been manifested by separately ratable radiculopathy.  Therefore, the Board finds the evidence does not warrant an increase to the Veteran's 20 percent disability rating for his service-connected cervical spine disability for the period on appeal.  Thus, the benefit of the doubt doctrine is not for application. 

B.  Hearing Loss

In a February 2005 rating decision, service connection was granted for bilateral hearing loss and an initial noncompensble rating was assigned, effective February 5, 2004.  The Veteran filed the current claim for an increased rating in June 2007.

The Veteran underwent a VA examination in July 2012.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
60
60
LEFT
35
40
35
65
65
    
The pure tone threshold average was 48 in the right ear and 51 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The examiner noted the Veteran had sensorineural hearing loss in both ears.

Applying Tables VI and VII from 38 C.F.R § 4.86(a), provides Roman numeral I for the right and left ears.  Pursuant to Table VII, combining those scores, the appropriate rating is 0 percent.  The Veteran's results did not demonstrate exceptional patterns of hearing loss under 38 C.F.R § 4.86(b).

Earlier, at a VA examination in October 2007 pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
55
55
LEFT
30
30
35
50
50
    
The pure tone threshold average was 45 in the right ear and 41 in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  The examiner noted the Veteran had sensorineural hearing loss in both ears.

Applying Tables VI and VII from 38 C.F.R § 4.86(a), provides Roman numeral II for the right and left ears.  Pursuant to Table VII, combining those scores, the appropriate rating is 0 percent.  The Veteran's results did not demonstrate exceptional patterns of hearing loss under 38 C.F.R § 4.86(b).

There are also VA treatment records in the claims file.  Those records do not show any audiology test results or opinions different from the two VA examinations.

In deciding the claim, the Board has considered the Veteran's statements.  The Veteran indicated that his hearing is worse.  These lay statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.

In this case, the Board finds that the requirements for a compensable rating are not met based on the demonstrated levels of hearing impairment.  At both VA examinations during the appeal period, the Veteran's hearing tests resulted in findings that did not warrant a compensable rating under 38 C.F.R. § 4.86.  These tests carry significant probative weight.

The weight of the credible evidence demonstrates that a compensable rating for the Veteran's hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Other Considerations

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The Board recognizes and has considered the Veteran's complaints associated with the service-connected hearing loss, to include difficulty hearing, and complaints associated with his spine condition, to include pain and difficulty moving.  The VA examiners specifically noted the Veteran's complaints regarding the effect of hearing loss and his spine on occupational function and on daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As the available schedular criteria for his service-connected disabilities are adequate, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  A claim for TDIU has not been raised in the record.

IV.  Service Connection Criteria and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's service treatment records (STRs) show that he underwent a right inguinal hernia repair in July 1984.  Later that month, a record indicates that the Veteran was "healing well."  His STRs also show that he was returned to full duty a little over one month after the procedure.  There are no other follow-up treatment records of note concerning the Veteran's procedure.  In November 1988, the Veteran underwent a separation examination.  The Veteran noted his hernia procedure and the examiner commented on the Veteran's history.  The examiner provided the following note: "Right inguinal herniorraphy 1983, hospitalized 2 days, healed, NCNS [no complications, no sequelae]."  Clinical evaluation of the abdomen and viscera, including hernia, showed normal results at the separation examination.  Therefore, the STRs show that the Veteran's hernia condition had resolved and there were no complications at the time of his separation.

The claims file includes extensive treatment records, including SSA records.  However, none of those records note any complaints of hernia or complications of the procedure done during service.  The Board notes that there is no post-service treatment record of note dealing with hernia.  Therefore, there is no other medical evidence for consideration.  The only other relevant evidence in the record is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, a hernia condition falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

Further, the separation examination report noted that the Veteran's hernia condition had resolved and there was no current condition upon separation.  Moreover, there are no post-service treatment records documenting a current condition.  Congress specifically limits entitlement for service-connected disability to cases where an in-service disease or injury has resulted in a disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Based on the foregoing, the Board finds that entitlement to service connection is not warranted.

ORDER

Entitlement to a rating in excess of 20 percent for a cervical spine disability is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to service connection for an inguinal hernia (hernia) is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


